Citation Nr: 0611162	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a cervical spine 
(neck) disorder.

3.  Entitlement to a special monthly pension by reason of the 
need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1945.

This claim is on appeal from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT


1.  By decision dated in April 1945, the RO denied the 
veteran's claim for a low back disorder.

2.  The veteran did not appeal that decision and it became 
final.  

3.  The RO's April 1945 decision represents the last final 
disallowance of entitlement to service connection for a low 
back disorder on any basis.  

4.  In August 2001, the veteran filed the current claim 
seeking to reopen his claim for a low back disorder.

5.  Evidence received since the RO's April 1945 decision, 
which consists of a written statement submitted by the 
veteran, VA outpatient and hospital records, and VA 
examinations, does not bear directly and substantively on the 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the appellant's claim.

6.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of a cervical spine disorder of 
any kind.

7.  Post-service medical evidence does not show a cervical 
back disorder or any symptoms reasonably attributed thereto 
for many years after military discharge.

8.  The medical evidence does not show that the veteran's 
current cervical spine disorder is associated with military 
service or any incident therein.

9.  The veteran is not blind or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

10.  The veteran is extremely limited in ambulation, 
marginally able to feed or clothe himself, and struggles to 
attend to the needs of nature without assistance.  His 
disabilities severely inhibit his ability to protect himself 
from the hazards of his daily environment.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's April 1945 
decision denying the claim of entitlement to service 
connection for a low back disorder is not new and material 
and the claim is not reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  A cervical spine disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

3.  The criteria for a special monthly pension by reason of 
the veteran being in need of the regular aid and attendance 
of another person have been met.  38 U.S.C.A. §§ 1502, 1521, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a Low 
Back Disorder

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When an appellant seeks to reopen a claim based on new 
evidence, the Board must first determine whether new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to be 
used for determining whether new and material evidence has 
been submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

New and material evidence was defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective August 29, 2001).  These changes are 
prospective for claims filed on or after August 29, 2001, and 
are not applicable to the veteran's claim (filed on August 
27, 2001).

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

Historically, the veteran's initial claim for a low back 
disorder was denied by rating decision dated in April 1945, 
shortly after his discharge from active duty.  He was 
notified of the decision but did not disagree and it became 
final one year later.  This is the last final denial for a 
claim for a low back disorder.

In August 2001, the veteran filed the current claim seeking 
to reopen his claim for a low back disorder, which was denied 
by the RO in March 2003 on the basis that he had not 
submitted new and material evidence.  He now appeals that 
denial.

The evidence submitted since the last final denial includes a 
VA examination undertaken in February 1980.  At that time, 
the veteran reported multiple medical complaints, including 
back pain.  He was diagnosed with chronic low back strain but 
the evidence did not show that his complaints were related to 
military duty, nor did he associate his complaints to active 
duty, some 35 years previously.

Similarly, an October 1992 VA examination report noted that 
the veteran complained of stiffness and aching in the 
morning.  After a physical examination, the final diagnoses 
included chronic low back with no evidence of radiculopathy; 
however, neither the veteran nor the examiner attributed the 
veteran's low back complaints to military service.

The Board has also reviewed multiple VA outpatient treatment 
records reflecting on-going complaints and treatment for a 
multitude of medical problems, including low back pain; 
however, none of the treating physicians has ever established 
a medical nexus between the veteran's low back complaints and 
military service.  

To the extent the newly-submitted medical evidence reflects 
on-going treatment for low back pain, this evidence addresses 
only the veteran's current symptomatology and disease 
pathology and does not address the etiology of his underlying 
low back complaints.  As such, this evidence is not material 
to the issue of whether his low back complaints are related 
to military service.

Further, many of the medical records focus primarily on other 
medical problems and are not germane to the veteran's current 
claim regarding a low back disorder.  As the evidence is not 
"material" to the claim, it cannot form the basis to reopen 
the previous denial.

Therefore, while the medical evidence above is "new," as it 
was not of record at the time of the 1945 denial, it is not 
probative to the current claim on appeal as it does not 
indicate a causal relationship between the veteran's low back 
symptomatology and military service.  

The Board has also reviewed a written statement submitted by 
the veteran to the effect that he injured his back while on 
active duty.  Although his statement has been offered since 
the previous RO's decision and is new, this evidence is 
essentially duplicative of the arguments that the veteran 
initially claimed.  Although his statement is deemed truthful 
and probative of symptomatology, it is not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  A simple reiteration of the facts is not sufficient 
to reopen a previously denied claim.

The veteran lacks the medical expertise to offer an opinion 
as to the existence of medical causation of any current 
disability.  Id.  In the absence of competent, credible 
evidence of a medical nexus, and, as none of the evidence 
discussed above is both new and material, the claim for 
entitlement to service connection for a low back disorder is 
not reopened.  

In sum, even if the evidence received since the RO's April 
1945 decision is new, it does not bear directly and 
substantively on the matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim; therefore, the 
claim to reopen is denied.

II.  Entitlement to Service Connection for a Cervical Spine 
(Neck) Disorder

Attempts to locate the veteran's service medical records have 
been unsuccessful.  Apparently, his records were destroyed in 
the fire at the National Personnel Records Center (NPRC) in 
1973.  The only service medical record currently associated 
with the claims file is a service separation examination.

Significantly, the service discharge examination dated in 
December 1944 made no mention of a chronic cervical spine 
(neck) disorder.  Physical examination of the musculoskeletal 
system was normal, except for a lumbosacral (low back) muscle 
spasm.  Therefore, the Board finds that the evidence does not 
show a chronic cervical spine disorder during the veteran's 
military service.

Post-service medical records fail to show treatment for a low 
back disorder for many years.  While the medical evidence 
indicates that the veteran sought treatment for a variety of 
medical problems over the years, many significantly 
disabling, it does not reflect complaints associated with a 
neck disorder for many years.  

Specifically, in a February 1980 VA examination, some 35 
years after military discharge, the veteran reported 
stiffness in his neck.  An X-ray of the cervical spine showed 
some narrowing of the disc space between C-2 and C-3, which 
the reviewing radiologist characterized as "uncommon but not 
too surprising in this age individual."  The examiner 
diagnosed, among other things, chronic low back and neck 
strain.  However, there was no indication that the veteran's 
complaints were related to military service.  More current 
outpatient treatment records show few complaints related to 
neck pain.

The multi-year gap between separation from service in 1945 
and first indication of neck complaints fails to satisfy the 
continuity of symptomatology required to support the claim 
for entitlement to service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
cervical spine disorder to active military service, despite 
his contentions to the contrary.    

The Board has considered the veteran's contention that he 
developed a cervical spine disorder as a result of military 
duty.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of a chronic cervical spine disorder 
during active duty or for many years after service.  He lacks 
the medical expertise to offer an opinion as to the diagnosis 
of current pathology, as well as to medical causation of any 
current disability.  

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, and the absence of a medical nexus, service 
connection is not warranted for a cervical spine disorder.

III.  Entitlement to a Special Monthly Pension by Reason of 
the Need for Regular Aid and Attendance of Another Person

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 2002).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
assistance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity, or (2) helpless 
or blind, or so near helpless or blind as to need the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b) 
(West 2002); 38 C.F.R. § 3.351 (2005).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the veteran remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2005).

Pension benefits, by reason of being housebound, are payable 
when, in addition to having a single permanent disability 
rate as 100 percent under the schedule, the veteran (1) has a 
separate disability or disabilities independently ratable at 
60 percent or more, or (2) is substantially confined as a 
direct result of his or her disabilities to his or her 
dwelling and the immediate premises, or if institutionalized 
to the ward or clinical area.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. § 3.351 (2005).  The veteran is 
currently in receipt of housebound benefits.

After a careful review of the evidence of record, it is the 
decision of the Board that the veteran is entitled to special 
monthly pension benefits based on the need for regular aid 
and attendance.  While the medical evidence does not indicate 
that the veteran is a patient in a nursing home, the over-all 
debilitating nature of his many medical problems 
significantly limits his ability to care for himself and 
protect himself from the hazards or dangers of his daily 
environment, which is marginal at best.

Specifically, the veteran has multiple and significant 
medical problems, including a below the knee amputation of 
the left leg, chronic pain, chronic venous insufficiency in 
the right lower extremity with pain due to peripheral 
vascular disease, vocal cord cancer, bladder outlet 
obstruction secondary to benign prostatic hypertrophy, 
chronic obstructive pulmonary disease with the occasional 
need of home oxygen, and diabetes, among others.

In the most recent VA examination undertaken for aid and 
attendance, the examiner noted that the veteran was 
restricted in his ability to feed, bathe, and dress himself 
because of the difficulty he had in performing those tasks.  
Although he could leave home without assistance, and appears 
to travel to his medical appointments on his own via 
automobile, the examiner noted that the veteran was at risk 
because of a leg amputation, seizure disorder, diabetes, 
osteoporosis, and status/post compression fractures sustained 
in a fall at home.  

In an October 2002 VA examination, the examiner stressed that 
the veteran drove himself to the examiner, did his own 
grocery shopping, was not housebound, and could feed, dress, 
bathe, and attend to bodily functions on his own; however, 
even that examiner noted the veteran experienced severe 
shortness of breath with minimal exertion, and that his 
activities of daily living took a fair amount of time because 
of dyspnea on exertion.  Further, although the veteran did a 
small amount of cooking in the microwave, he had required the 
services of Meals on Wheels but could no longer afford it.  

In a June 2002 VA examination, another examiner related that 
the veteran had trouble with mobility, ambulation, and 
transferring in his home, could not get his wheel chair into 
his bedroom or bathroom and had to use grab bars to assist 
with transferring in those areas, which essentially resulted 
in some instability.  It was also reported that the veteran 
was concerned about his ability to heat his trailer since he 
relied on wood for heat and was no longer able to cut and 
stack wood.  

The examiner concluded that the veteran was marginally 
getting by at home and was likely not safe on his own.  He 
also noted that the veteran's source of heat was likely to be 
lost due to an inability of the veteran to perform the 
physical labor required to cut and stack wood to burn for 
heat.  The examiner also noted that the veteran was not able 
to do some housekeeping chores such as vacuum and mop and 
questioned whether there were some home hygiene issues.  He 
related that the veteran was at a high risk for falls and 
likely to fall again if he continued living on his own and 
managing with rigged equipment in his trailer.

While the veteran had remained as independent as possible 
given the level of his multiple medical problems, the Board 
finds that the over-all medical and social picture is 
consistent with a veteran who is unable to protect himself 
from the hazards of his daily environment.  Therefore, the 
claim for special month pension on the basis of aid and 
attendance is granted.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

The law applies to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in September 2001.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.
  
In addition, by virtue of the rating decision on appeal, and 
the statement of the case (SOC), the veteran was provided 
with specific information as to why the claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the March 2004 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, a thorough search has been 
made for the veteran's service medical records but they are 
not available.  Moreover, all identified and authorized post-
service medical records relevant to the issues on appeal have 
been requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in August 2001, June 
2002, October 2002, and May 2003.  The available medical 
evidence is sufficient for adequate determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was  inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  

Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.

Further, inasmuch as the Board is allowing the claim for 
special monthly pension, the veteran will not be prejudiced 
by the Board's decision even if the notice and duty to assist 
provisions contained in the law have not been completely 
satisfied.  Therefore, no further action is necessary under 
the mandate of the VCAA.




ORDER

New and material evidence having not been submitted, 
entitlement to service connection for a low back disorder is 
denied.

The claim for entitlement to service connection for a 
cervical spine (neck) disorder is denied.

The claim for entitlement to a special monthly pension by 
reason of the need for regular aid and attendance of another 
person is granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


